Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 24, 1997, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant resigned from her employment as a coordinator because she believed that her branch manager was selling drugs out of the office. After claimant informed the area manager of her concerns regarding the drug activity in the office, the branch manager was discharged; however, claimant refused the employer’s offer to withdraw her resignation and continue her employment. The Unemployment Insurance Appeal Board denied claimant’s subsequent application for benefits on the ground that she voluntarily left her employment without good cause. We affirm. Although claimant initially may have had good cause to tender her resignation, claimant refused to continue working after the employer resolved the problem by discharging the branch manager. Under these circumstances, we conclude that substantial evidence supports the Board’s decision (see generally, Matter of Turano [Sweeney], 239 AD2d 747). Furthermore, although claimant asserts that she was under the care of a doctor due to stress, she admitted that she received no medical advice to leave her employment (see, Matter of Robinson [Sweeney], 245 AD2d 939, 940). Claimant’s remaining contentions have been reviewed and found to be without merit.
Cardona, P. J., Mikoll, Mercure, Crew III and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.